DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11-12, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yu Bao (Bao) US 2016/0113157 in view of Andrew B. Carlson (Carlson) US 8,659,895.
As per Bao disclose;
A transportable datacenter (Fig. 1, 2 and 4) comprising:
a housing (Fig. 1 and 2 item 10) having one or more air intake openings (142) capable of receiving air from an external environment and one or more air exhaust openings (at item 30) exhausting air to the external environment;


    PNG
    media_image1.png
    600
    722
    media_image1.png
    Greyscale

a cold air plenum (formed by wall 14 and rack) between the one or more air intake openings (142) and the front faces of the processor bays (Fig. 1 and 2 shows bays for computers/server in cabinet 53 see para 0025 );
at least one hot air plenum between the rear faces of the processor bays
(between two cabinets 53) and the air exhaust opening (30 on top), 
a ventilation system (formed by item 30 and 142) that generates an air flow progressively through the one or more air intake openings (142), the cold air 
a transport system (container is part of transport system) at least one mount (base frame of the truck) allowing the transportable datacenter to be mounted for transport (Mounting on truck is well-known further evidenced by US 10,314,206),
wherein at least some of the racks are arranged in pairs (fig. 1), and the racks in at least some of the pairs of racks are arranged at an angle to one another in a vertical plane to reduce turbulence in the air flow. (Fig. 1-4 and Para 0033 “forming a structure in a "V" type angle.”)
Bao disclose computer and server in racks, arranged at an angle in vertical plane but does not specifically teach well known and alternative obvious arrangement of racks, at least some of the racks are arranged in pairs, and the racks in at least some of the pairs of racks are arranged at an angle to one another in a horizontal plane to reduce turbulence in the air flow. (
However in analogues art of data center Carlson disclose, wherein at least some of the racks are arranged in pairs, and the racks in at least some of the pairs of racks are arranged at an angle to one another in a horizontal plane to reduce turbulence in the air flow- (Fig. 4B), as an alternative to vertical angle as shown in fig. 5A
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Carlson to the housing of Bao would 
	
Regarding claims 2 and 3 combinations of Bao and Carlson disclose;
wherein an end of a first rack in the pair is at an oblique angle with an end of a second rack in the pair. (Carlson fig. 4C.)
- wherein the racks in at least some of the pairs of racks are arranged in a v-shaped configuration to reduce turbulence in air flow through the pairs of racks arranged in the v-shaped configuration. (Carlson fig. 4C)
	Claims 2 and 3 are combined for same motivation as in claim 1.

Regarding claim 4 combinations of Bao and Carlson disclose;
wherein at least some of the processor bays are arranged at an oblique angle to provide a straighter air flow path through the transportable datacenter. (Bao Fig. 1-4 and Carlson fig. 4C)
	Claim 4 is combined for same motivation as in claim 1

Regarding claim 11 combinations of Bao and Carlson disclose;
wherein the ventilation system includes exhaust fans (item 30) mounted in at least some of the one or more air exhaust openings (at item 30).

Regarding claim 12 combinations of Bao and Carlson disclose;


Regarding claim 15 combinations of Bao and Carlson disclose;
wherein at least some of the pairs of racks are arranged, with the rear faces of the processor bays in each rack in the pair adjacent to the same hot air plenum in the one or more hot air plenums. (Fig. 1-4)

Regarding claim 19 combinations of Bao and Carlson disclose;
the ventilation system includes one or more processor intake cooling fans (Bao para 0003 “In order to dissipate the heat during running, these electronic devices are mostly provided with separate fans to dissipate hot air that is inside the electronic devices. And adjacent the front face of at least some of the processor bays to direct air from the cold air plenum through the corresponding processor bay. (Carlson Col. 9 lines 4-12 examiner interprets high-heat producing components 152 as processors)
	It would have been obvious to combine as above directional computer component layouts can take advantage of the natural airflow of the cool air flow path to provide additional cooling for the components 152 that produce the greatest amount of heat.

Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over Bao in view of Carlson. 

A transportable datacenter (Fig. 1, 2 and 4) comprising:
a housing (Fig. 1 and 2 item 10) having one or more air intake openings (142) capable of receiving air from an external environment and one or more air exhaust openings (at item 30) exhausting air to the external environment;
a plurality of racks (53), each rack having a plurality of processor bays adapted to receive a plurality of processor devices (Para 0029 “the computer, the server, and the storage device that are installed in the cabinet structure 50”), each processor bay in the plurality of processor bays having a front face and a rear face (fig. 1 and 2); 
a transport system (container is part of transport system) at least one mount (base frame of the truck) allowing the transportable datacenter to be mounted for transport (Mounting on truck is well-known further evidenced by US 10,314,206),
But does not teach, wherein the plurality of racks comprises:
- a first pair comprising a first rack and a second rack, the first rack
and the second rack arranged at an angle to reduce turbulence in
the air flow; and
- a second pair comprising a third rack and a fourth rack, the third
rack and the fourth rack arranged at an angle to one another to
reduce turbulence in the air flow; and
- wherein the first pair of racks and the second pair of racks are
arranged to perm it processor devices to be received in the processor

a cold air plenum between the one or more air intake openings and the front faces of the processor bays;
at least one hot air plenum between the rear faces of the processor bays
and the air exhaust opening;
a ventilation system that generates an air flow progressively through the
one or more air intake openings, the cold air plenum, the processor bays,
the hot air plenum and the one or more air exhaust openings; 
	However in analogues art of data center Carlson disclose,
wherein the plurality of racks comprises:
- a first pair comprising a first rack and a second rack, the first rack
and the second rack arranged at an angle to reduce turbulence in
the air flow; and
- a second pair comprising a third rack and a fourth rack, the third
rack and the fourth rack arranged at an angle to one another to
reduce turbulence in the air flow (Fig. 4B); and
- wherein the first pair of racks and the second pair of racks are
arranged to perm it processor devices to be received in the processor
bays of the second rack and the third rack; (Fig. 4B)
a cold air plenum (444) between the one or more air intake openings and the front faces of the processor bays; (Fig. 4B)
at least one hot air plenum (448) between the rear faces of the processor bays and the air exhaust opening; (at 448)

one or more air intake openings, the cold air plenum, the processor bays,
the hot air plenum and the one or more air exhaust openings; (Fig. 4B)
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Carlson to the housing of Bao would have yielded predicable results and resulted in an improved assembly, that would allows for arranging racks at an angle in horizontal direction for data center of Bao which allows rearranging racks for air inlet and outlet in horizontal directions.

Claims 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Bao in view of Carlson. 
As per Bao disclose;
a housing having at first sidewall, a second sidewall, and one or more air
intake openings capable of receiving air from an external environment and
one or more air exhaust openings exhausting air to the external
environment, (Fig. 1, 2 and 4) 
a transport system (container is part of transport system) at least one mount (base frame of the truck) allowing the transportable datacenter to be mounted for transport (Mounting on truck is well-known further evidenced by US 10,314,206),
But does not teach, wherein the plurality of racks comprises:
wherein at least one of the one or more air intake openings is

a plurality of racks, each rack having a plurality of processor bays adapted
to receive a plurality of processor devices, each processor bay in the
plurality of processor bays having a front face and a rear face;
a cold air plenum between the one or more air intake openings and the front faces of the processor bays;
at least one hot air plenum between the rear faces of the processor bays
and the air exhaust opening;
a ventilation system that generates an air flow progressively through the
one or more air intake openings, the cold air plenum, the processor bays,
the hot air plenum and the one or more air exhaust openings;
	However in analogues art of data center Carlson disclose,
wherein the plurality of racks comprises:
wherein at least one of the one or more air intake openings is
on a first sidewall and at least one of the one or more air exhaust openings is on a second sidewall, wherein the second sidewall is opposite the first sidewall; (Fig. 4B shows arrangements as explained in claim 24 rejection)
a plurality of racks, each rack having a plurality of processor bays adapted
to receive a plurality of processor devices, each processor bay in the
plurality of processor bays having a front face and a rear face; (Fig. 4B)

at least one hot air plenum between the rear faces of the processor bays
and the air exhaust opening; (Fig. 4B)
a ventilation system that generates an air flow progressively through the
one or more air intake openings (Due to V shape layout), the cold air plenum, the processor bays,
the hot air plenum and the one or more air exhaust openings; (Fig. 4B)
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Carlson to the housing of Bao would have yielded predicable results and resulted in an improved assembly, that would allows for arranging racks at an angle in horizontal direction for data center of Bao which allows rearranging racks for air inlet and outlet in horizontal directions.

Regarding claim 28, claim 28 is rejected for the same reason as claim 3, as claim 29 recites similar to claim 3. See rejection of claim 3 above.

Regarding claim 29 combinations of Bao and Ross disclose; 
wherein some of the one or more air exhaust openings (at item 30 to exhaust and) are on a roof (Bao Fig. 1-4 item 12).

Regarding claim 30 combinations of Bao and Ross disclose; 


Regarding claim 31 combinations of Bao and Ross disclose;
wherein one or more hot air mixing fans blow air through an at least one air exhaust opening into an at least one intake opening through ducting (Bao See fig. 2 reproduced above in claim 1).

Claims 34 is rejected under 35 U.S.C. 103 as being unpatentable over Bao in view of Carlson. 
As per Bao disclose;
a housing having at first sidewall, a second sidewall, and one or more air
intake openings capable of receiving air from an external environment and
one or more air exhaust openings exhausting air to the external
environment, (Fig. 1, 2 and 4) 
a transport system (container is part of transport system) at least one mount (base frame of the truck) allowing the transportable datacenter to be mounted for transport (Mounting on truck is well-known further evidenced by US 10,314,206),
But does not teach, wherein at least one of the one or more air intake openings is
on a first sidewall and at least one of the one or more air exhaust openings
is on a second sidewall, wherein the second sidewall is opposite the first
sidewall, wherein the plurality of racks comprises:

and the second rack arranged at an angle to reduce turbulence in
the air flow; and
- a second pair comprising a third rack and a fourth rack, the third
rack and the fourth rack arranged at an angle to one another to
reduce turbulence in the air flow; and
wherein the first pair of racks and the second pair of racks are
arranged to perm it processor devices to be received in the processor
bays of the second rack and the third rack;
a plurality of racks, each rack having a plurality of processor bays adapted
to receive a plurality of processor devices, each processor bay in the
plurality of processor bays having a front face and a rear face;
a cold air plenum between the one or more air intake openings and the front
faces of the processor bays;
at least one hot air plenum between the rear faces of the processor bays
and the air exhaust opening;
a ventilation system that generates an air flow progressively through the
one or more air intake openings, the cold air plenum, the processor bays,
the hot air plenum and the one or more air exhaust openings; and
wherein at least some of the racks are arranged in pairs, and at least some of the
pairs of racks are arranged at an angle to one another in a horizontal plane to
reduce turbulence in the air flow.
However in analogues art of data center Carlson disclose,

on a first sidewall and at least one of the one or more air exhaust openings
is on a second sidewall, wherein the second sidewall is opposite the first
sidewall, (Fig. 4B  as explained in claim 24) wherein the plurality of racks comprises:
- a first pair comprising a first rack and a second rack, the first rack
and the second rack arranged at an angle to reduce turbulence in
the air flow; (Fig. 4B) and
- a second pair comprising a third rack and a fourth rack, the third
rack and the fourth rack arranged at an angle to one another to
reduce turbulence in the air flow; (Fig. 4B) and
wherein the first pair of racks and the second pair of racks are
arranged to perm it processor devices to be received in the processor
bays of the second rack and the third rack; (Fig. 4B)
a plurality of racks, each rack having a plurality of processor bays adapted
to receive a plurality of processor devices, each processor bay in the
plurality of processor bays having a front face and a rear face; (Fig. 4B)
a cold air plenum between the one or more air intake openings and the front
faces of the processor bays; (Fig. 4B)
at least one hot air plenum between the rear faces of the processor bays
and the air exhaust opening; (Fig. 4B)
a ventilation system that generates an air flow progressively through the
one or more air intake openings, the cold air plenum, the processor bays,

wherein at least some of the racks are arranged in pairs, and at least some of the
pairs of racks are arranged at an angle to one another in a horizontal plane to
reduce turbulence in the air flow. (Fig. 4b)
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Carlson to the housing of Bao would have yielded predicable results and resulted in an improved assembly, that would allows for arranging racks at an angle in horizontal direction for data center of Bao which allows rearranging racks for air inlet and outlet in horizontal directions.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bao in view of Carlson as applied to claim1 and further in view of CHAO-KE WEI (WEI) US 2012/0132554.
Regarding claims 13 and 14 combinations of Bao and Carlson disclose;
Intake vents (142) but does not teach adding fans to intake vents.
wherein the ventilation system includes intake fans mounted in at least some of the one or more air intake openings And wherein the intake fans are on an
outside of the transportable datacenter.
	However in analogues art of cooling container data center WEI disclose
intake fans (30) mounted in at least some of the one or more air intake openings (131) And wherein the intake fans (30) are on an outside of the transportable datacenter (10).
.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bao in view of Carlson as applied to claim1 and further in view of R. Steven Mills (Mills) US 2009/0255653.
Regarding claims 16 and 17 combinations of Bao and Carlson disclose;
Exhausting air from processor bays but does not specifically teach well known arrangement in the art, at least some of the processor bays channeling air exhaust output from such processor bays into the hot air plenum. at least some of the exhaust flaps are angled based on proximity of the corresponding processor bays to the exhaust air outlets.
	However in analogues art of cooling container data center WEI disclose
at least some of the processor bays (Fig. 1 item 14) channeling air exhaust output (18) from such processor bays into the hot air plenum (fig. 1). at least some of the exhaust flaps (Fig. 3 item 36) are angled based on proximity of the corresponding processor bays to the exhaust air outlets.
	Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to 

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bao in view of Carlson as applied to claim1 and 15 and further in view of Rajan Panchapakesan (Panchapakesan) US 10,037,061.
Regarding claims 18 and 20 combinations of Bao and Carlson disclose;
Bao disclose central fans and in para 0003 “In order to dissipate the heat during running, these electronic devices are mostly provided with separate fans to dissipate hot air that is inside the electronic devices. And Ross item 308 for processors 304b
But does not specifically teach well known arrangement in the art, a central fan controller for controlling an operation of the ventilation system in response to one or more measured temperatures. And the ventilation system includes one or more processor exhaust cooling fans adjacent the rear faces of at least some of the processor bays to direct air from the corresponding processor bay into the hot air plenum.
However in analogues art of cooling container data center Panchapakesan disclose a central fan controller (fig. 3 item 120) for controlling an operation of the ventilation system in response to one or more measured 
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of before the effective filing date of the claimed invention to combine Bao, Carlson and Panchapakesan by incorporating the teaching of Panchapakesan, into the system of Bao and Carlson to add fan controls and exhaust fans for each bays. One having ordinary skill in the art would have found it motivated to use teachings of Panchapakesan to provide proper cooling of rack and components in each bays based on sensed air parameters in each bay.

Claim 21, 25, 32 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Bao in view of Carlson as applied to claim1 and further in view of Norihiro Koike (Koike) US 5,544,012.
Regarding claim 21 combinations of Bao and Carlson disclose;
each of the plurality of racks comprises a plurality of shelves, but does not provide well known details e.g. each shelf in the plurality of shelves having at least two processor bays in the plurality of processor bays.
However in analogues art Koike teaches each shelf in the plurality of shelves having at least two processor bays in the plurality of processor bays. (fig. 17 and 18 plurality bays 33 in one shelf)


Regarding claims 25, 32 and 35, claims 25, 32 and 35 are rejected for the same reason as claim 21, as claims 25, 32 and 35 recites similar to claim 21. See rejection of claim 21 above.

Examiner’s note: Regarding new claims 22-23, 26, 33 and 36, are related to different invention related to power distribution in different class and subclass, which may raise restriction issue.
Claims 22, 23, 26, 33 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Bao, Carlson and Koike as applied to 21 and further in view of Peter George Ross (Ross) US 10,582,635.
Regarding claims 22 and 23 combinations of Bao, Carlson and Koike disclose;
Bao disclose computer and server in racks, further teaches battery, switch and Bus line (Para 0026) but does not specifically teach well known and essential details of, an electric power system comprising:
at least one electrical power supply; and

electrical interconnection between the at least one electrical power supply and a corresponding processor device in a corresponding processor bay, and
a data network providing network connectivity at least one of the processor bays. 
an electrical supply panel, the electrical supply panel for distributing
electrical power to a first plurality processor bays in a first pair of racks in the at least some of the pairs of racks, the electrical supply panel attached to each rack in the first pair of racks, the electrical supply panel electrically connected to one or more of the at least one electrical power supply.
However in analogues art of data center Ross disclose 
at least one electrical power supply (Fig. 2C and 2D); and
a plurality of power cables (172), each of the plurality of power cables providing electrical interconnection between the at least one electrical power supply and a corresponding processor device in a corresponding processor bay, and
a data network providing network connectivity at least one of the processor bays. (Data input at item 151)
an electrical supply panel, the electrical supply panel for distributing
electrical power to a first plurality processor bays in a first pair of racks in the at least some of the pairs of racks, (fig. 2D) the electrical supply panel attached to each rack in the first pair of racks, the electrical supply panel 
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Ross to the device of Bao, Carlson and Koike would have yielded predicable results and resulted in an improved assembly, that would allows for supplying power and data network essential for functioning of data center of Bao, Carlson and Koike.

Regarding claims 26, 33 and 36, claims 26, 33 and 36 are rejected for the same reason as claim 22, as claims 26, 33 and 36 recites similar to claim 22. See rejection of claim 22 above.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 11-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
New art disclose amended subject matter of claim1 and new independent claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364. The examiner can normally be reached Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835